[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 10-15694            ELEVENTH CIRCUIT
                                        Non-Argument Calendar           JULY 22, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                                 D.C. Docket No. 1:07-cv-23076-JAL

ROY GEER,

llllllllllllllllllllllllllllllllllllllll                         Petitioner - Appellant,

                                               versus

UNITED STATES OF AMERICA,

lllllllllllllllllllllllllllllllllllllll                          lRespondent - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (July 22, 2011)

Before TJOFLAT, CARNES and WILSON, Circuit Judges.

PER CURIAM:

         Roy Geer appeals the district court’s denial of his 28 U.S.C. § 2255 motion

attacking his drug conviction. Geer claims his counsel, Ed Shohat, was ineffective
for denying his right to testify at trial. We previously remanded this case so that

the district court could hold an evidentiary hearing to determine whether the

performance prong of the Strickland test was violated.1 Strickland v. Washington,

466 U.S. 668, 104 S. Ct 2052 (1984). After hearing conflicting testimony from

both Geer and Shohat, the district court found that Shohat more likely than not

followed his normal practice and advised Geer of his right to choose whether he

wished to testify. The district court further found that Shohat convinced Geer not

to take the stand because of Geer’s prior drug conspiracy convictions. “[I]f

counsel believes that it would be unwise for the defendant to testify, counsel may,

and indeed should, advise the client in the strongest possible terms not to testify.”

United States v. Teague, 953 F.2d 1525, 1533 (11th Cir. 1992) (en banc).

      After reviewing the record we find no clear error in the district court’s

findings of historical facts. See Gallego v. United States, 174 F.3d 1196, 1198

(11th Cir. 1999) ( “It is perfectly legitimate for the district court to find, based on

all the evidence in the record, that a defendant’s testimony about his participation

in a drug scheme is not credible.”). And we further find no error in the

determination by the district court that Geer failed to make a substantial showing

that Shohat deprived him of the right to testify in violation of the Sixth


      1
          Geer v. United States, 354 F. App’x 417 (11th Cir. 2009).

                                                2
Amendment. Therefore, we affirm the district court’s denial of Geer’s § 2255

motion.

      AFFIRMED




                                       3